Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.

Allowable Subject Matter
Claims 1-5 and 7-20 (renumbered as claims 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Finn et al. (US 20090267950 A1) discloses a method for controlling placement of a virtual character, implemented by a computing device, and comprising: receiving a first instruction in a virtual reality (VR) scene (virtual universe, para. 0052), the first instruction indicating moving a virtual character from a first position by a designated movement (floating rule to transport object A 1302 from a first location 1304, para. 0147); determining a second position by the designated movement from the first position in response to the first instruction (second location 1310, figure 13); removing the virtual character from the first position (move object A 1302 up and down from first location 1304, para. 0147); and placing the virtual character at the second position, the virtual character not appearing between the first position and the second position after being removed from the first position (object A 1302 is obscured from view, para. 0146).

Dependent claims 2-5 and 7-14 (renumbered as claims 2-13) are allowable as they depend from an allowable base independent claim 1.
Independent claims 15 (renumbered as claim 14) and 20 (renumbered as claim 19) are citing the same or similar subject matter and are also allowed.
Dependent claims 16-19 (renumbered as claims 15-18) are allowable as they depend from an allowable base independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677